DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-13, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 1-13 are directed to the abstract idea of managing a plurality of digital twins.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites to modify the plurality of sub-graphs and edge connections between the plurality of sub-graphs based on the data received.
	This claim limitation falls within the Mental Processes grouping of abstract ideas because it shows concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion), notably making modifications to sub-graphs and edge connections based on data received.
	Accordingly, the claim recites an abstract idea and dependent claims 2-5 and 7 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of one or more databases, one or more sensor interfaces and a computing system. The one or more databases, one or more sensor interfaces and a computing system are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 6 and 8-13 include various elements that are not directed to the abstract idea under 2A. These elements include one or more databases, one or more sensor interfaces, a computing system, a plurality of simulation engines, a plurality of processors, a web service interface, a mobile device interface and the generic computing elements described in the Applicant's specification in at least Para 0032 and 0038-0041. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the storing and receive limitations of Claim 1 recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claims 1, 6 and 8-13 are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 14-19, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 14-19 are directed to the abstract idea of managing digital twins to a plurality of physical objects.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 14, claim 14 recites modifying, the plurality of sub-graphs and edge connections between the plurality of sub-graphs based on the usage data.
	This claim limitation falls within the Mental Processes grouping of abstract ideas because it shows concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion), notably making modifications to sub-graphs and edge connections based on usage data.
	Accordingly, the claim recites an abstract idea and dependent claims 15-19 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a computing system. The computing system is merely a generic computing device implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 14 includes various elements that are not directed to the abstract idea under 2A. These elements include a computing system and the generic computing elements described in the Applicant's specification in at least Para 0032 and 0038-0041. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the receive limitations of Claim 14 recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 14 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 20, it is directed to a method, however the claim is directed to a judicial exception without significantly more. Claim 20 is directed to the abstract idea of managing a plurality of digital twins.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 20, claim 20 recites determining a relationship between a first physical object and a second physical object; identifying a first sub-graph corresponding to the first physical object in a digital twin graph, wherein the first sub-graph comprises first digital twin units associated with the first physical object; identifying a second sub-graph corresponding to the second physical object in the digital twin graph, wherein the second sub-graph comprises second digital twin units associated with the second physical object; and creating, updating, or deleting an edge in the digital twin graph between the first sub- graph and the second sub-graph based on the relationship.
	These claim limitations fall within the Mental Processes grouping of abstract ideas because it shows concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion), notably managing a plurality of digital twins.
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application nor reciting any elements that would integrate the judicial exception into a practical application. 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 20 includes various elements that are not directed to the abstract idea under 2A. These elements the generic computing elements described in the Applicant's specification in at least Para 0032 and 0038-0041. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claim 14 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vossler (US 2016/0188675 A1) in view of Song et al. (US 2016/0247129 A1).
	Regarding Claim 1, Vossler teaches the limitation of Claim 1 which states
	one or more databases storing a digital twin graph comprising a plurality of sub-graphs, wherein each sub-graph comprises a plurality of nodes associated with a distinct physical object (Vossler: Para 0016 via As a part of the processing architecture 10, the network 7 includes a virtual replica 17 of the fielded entity 1. The virtual replica 17 of the fielded entity 1 incorporates the data stored in the data and model storage 12 to form a digital twin of the fielded entity 1. The digital twin paradigm is known in the art and well-described as “an integrated multiphysics, multiscale, probabilistic simulation of an as-built vehicle or system that uses the best available physical models, sensor updates, fleet history, etc., to mirror the life of its corresponding flying twin.”).
	However, Vossler does not explicitly disclose the limitation of Claim 1 which states one or more sensor interfaces configured to receive data corresponding to one or more remote physical objects and a computing system configured to modify the plurality of sub-graphs and edge connections between the plurality of sub-graphs based on the data received via the one or more sensor interfaces.
	Song though, with the teachings of Vossler, teaches of
	one or more sensor interfaces configured to receive data corresponding to one or more remote physical objects (Song: Para 0008 via In some embodiments of the aforementioned system, each respective digital twin comprises a web service interface configured to facilitate communication between the respective digital twin and one or more remote devices. In these embodiments, the system may further include a mobile device interface configured to facilitate monitoring of the plurality of remotely located physical machines via the plurality of digital twins. The system may also include a sensor interface configured to facilitate transfer of the run time log data from plurality of physical machines to the plurality of digital twins).
	and a computing system configured to modify the plurality of sub-graphs and edge connections between the plurality of sub-graphs based on the data received via the one or more sensor interfaces (Song: Para 0008, 0026, 0031 via the DT can be used to represent the machine in a digital representation of a real world system. The DT is created such that it is identical in form and behavior of the corresponding machine. Additionally, the DT may mirror the status of the machine within a greater system. For example, sensors may be placed on the machine to capture real-time (or near real-time) data from the physical object to relay it back to a remote DT. The DT can then make any changes necessary to maintain its correspondence to the physical twin The DT Layer 215 also includes two application program interfaces (API) for interfacing with the DTR 215A. A Mobile Device API 215B provides an interface for communicating with mobile devices such as computers, smart phones, and tablet devices. In some embodiments, the Mobile Device API 215B provides a web-based interface such that mobile devices can communicate with the DTR 215A using a web service. In other embodiments, the Mobile Device API 215B may provide a more specialized interface that offers features specific to a type of mobile device. The Smart Sensor API 215C provides an interface for sensors co-located with the machines being monitored (e.g., on, in, or near the machines). As with the Mobile Device API 215B, the Smart Sensor API 215C may be implemented using a generic interface (e.g., a simple web-based messaging system) or a more specialized interface may be customized to meet the monitoring demands of the DTR).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vossler with the teachings of Song in order to have one or more sensor interfaces configured to receive data corresponding to one or more remote physical objects and a computing system configured to modify the plurality of sub-graphs and edge connections between the plurality of sub-graphs based on the data received via the one or more sensor interfaces. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 2, the combination of Vossler/Song teaches the limitation of Claim 2 which states wherein each of the plurality of nodes corresponds to a digital twin unit associated with the distinct physical object (Song: Para 0006 via The plurality of digital twins corresponds to a plurality of remotely located physical machines. Each respective digital twin comprises product nameplate data corresponding to a unique physical machine, one or more simulation models, and a database comprising run time log data collected from sensors associated with the unique physical machine).
	Regarding Claim 12, the combination of Vossler/Song teaches the limitation of Claim 12 which states wherein the one or more sensor interfaces comprises a web service interface configured to facilitate communication with the one or more remote physical objects (Song: Para 0031 via The DT Layer 215 also includes two application program interfaces (API) for interfacing with the DTR 215A. A Mobile Device API 215B provides an interface for communicating with mobile devices such as computers, smart phones, and tablet devices. In some embodiments, the Mobile Device API 215B provides a web-based interface such that mobile devices can communicate with the DTR 215A using a web service. In other embodiments, the Mobile Device API 215B may provide a more specialized interface that offers features specific to a type of mobile device. The Smart Sensor API 215C provides an interface for sensors co-located with the machines being monitored).
	Regarding Claim 13, the combination of Vossler/Song teaches the limitation of Claim 13 which states wherein the system further comprises a mobile device interface configured to facilitate (i) monitoring of the one or more remote physical objects to determine the data corresponding to the one or more remote physical objects and (ii) transferring of the data corresponding to the one or more remote physical objects via the web service interface (Song: Para 0031, 0037 via The DT Layer 215 also includes two application program interfaces (API) for interfacing with the DTR 215A. A Mobile Device API 215B provides an interface for communicating with mobile devices such as computers, smart phones, and tablet devices. In some embodiments, the Mobile Device API 215B provides a web-based interface such that mobile devices can communicate with the DTR 215A using a web service. In other embodiments, the Mobile Device API 215B may provide a more specialized interface that offers features specific to a type of mobile device. The Smart Sensor API 215C provides an interface for sensors co-located with the machines being monitored. For example, in some embodiments, the Facility Manager and Operator 340 utilizes a specialized app which collects and presents the relevant DT information on the Facility Manager and Operator's 340 mobile device. In other embodiments, the HMI Dashboard 350 may be accessed via a web browser on the Facility Manager and Operator's 340 desktop computer).
	Regarding Claim 14, Vossler teaches the limitation of Claim 14 which states
	generating, by a computing system, a digital twin graph comprising a plurality of sub- graphs, wherein each sub-graph comprises a plurality of nodes associated with a distinct physical object (Vossler: Para 0016 via As a part of the processing architecture 10, the network 7 includes a virtual replica 17 of the fielded entity 1. The virtual replica 17 of the fielded entity 1 incorporates the data stored in the data and model storage 12 to form a digital twin of the fielded entity 1. The digital twin paradigm is known in the art and well-described as “an integrated multiphysics, multiscale, probabilistic simulation of an as-built vehicle or system that uses the best available physical models, sensor updates, fleet history, etc., to mirror the life of its corresponding flying twin.”).
	However, Vossler does not explicitly teach the limitation of Claim 14 which states receiving, by the computing system, usage data indicating usage of one or more remote physical objects and modifying, by the computing system, the plurality of sub-graphs and edge connections between the plurality of sub-graphs based on the usage data.
	Song though, with the teachings of Vossler, teaches of
	receiving, by the computing system, usage data indicating usage of one or more remote physical objects (Song: Para 0008 via  In some embodiments of the aforementioned system, each respective digital twin comprises a web service interface configured to facilitate communication between the respective digital twin and one or more remote devices. In these embodiments, the system may further include a mobile device interface configured to facilitate monitoring of the plurality of remotely located physical machines via the plurality of digital twins. The system may also include a sensor interface configured to facilitate transfer of the run time log data from plurality of physical machines to the plurality of digital twins. This run time log may be collected from plurality of physical machines to the plurality of digital twins in real-time or near real-time, or on a slower basis).
	and modifying, by the computing system, the plurality of sub-graphs and edge connections between the plurality of sub-graphs based on the usage data (Song: Para 0008, 0026, 0031 via the DT can be used to represent the machine in a digital representation of a real world system. The DT is created such that it is identical in form and behavior of the corresponding machine. Additionally, the DT may mirror the status of the machine within a greater system. For example, sensors may be placed on the machine to capture real-time (or near real-time) data from the physical object to relay it back to a remote DT. The DT can then make any changes necessary to maintain its correspondence to the physical twin The DT Layer 215 also includes two application program interfaces (API) for interfacing with the DTR 215A. A Mobile Device API 215B provides an interface for communicating with mobile devices such as computers, smart phones, and tablet devices. In some embodiments, the Mobile Device API 215B provides a web-based interface such that mobile devices can communicate with the DTR 215A using a web service. In other embodiments, the Mobile Device API 215B may provide a more specialized interface that offers features specific to a type of mobile device. The Smart Sensor API 215C provides an interface for sensors co-located with the machines being monitored (e.g., on, in, or near the machines). As with the Mobile Device API 215B, the Smart Sensor API 215C may be implemented using a generic interface (e.g., a simple web-based messaging system) or a more specialized interface may be customized to meet the monitoring demands of the DTR).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vossler with the teachings of Song in order to have receiving, by the computing system, usage data indicating usage of one or more remote physical objects and modifying, by the computing system, the plurality of sub-graphs and edge connections between the plurality of sub-graphs based on the usage data. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 19, the combination of Vossler/Song teaches the limitation of Claim 19 which states wherein receiving the usage data indicating usage of one or more remote physical objects comprises: monitoring activities of the one or more remote physical objects to determine the usage data (Song: Para 0011 via According to other embodiments, a system for using a digital twin for scalable machine maintenance includes an embedded computing sensor co-located with a physical machine and a digital twin of the physical machine located at the data center. The embedded computing sensor is configured to collect monitoring data from the physical machine and transfer the monitoring data to a data center. The digital twin of the physical machine is configured to identify one or more required maintenance tasks for the physical machine based on the monitoring data, and send a notification of the one or more required maintenance tasks to an operator device).
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vossler (US 2016/0188675 A1) in view of Song et al. (US 2016/0247129 A1) further in view of Matson et al. (US 2016/0364687 A1).
	Regarding Claim 3, while the combination of Vossler/Song teaches Claim 1, it does not explicitly teach the limitation of Claim 3 which states wherein the digital twin graph comprises a first sub-graph corresponding to a first physical object and a second-graph corresponding to a second physical object connected by an edge indicating that the first physical object is using the second physical object.
	Matson though, with the teachings of Vossler/Song, teaches of
	wherein the digital twin graph comprises a first sub-graph corresponding to a first physical object and a second-graph corresponding to a second physical object connected by an edge indicating that the first physical object is using the second physical object (Matson: Para 0095 via Running the inventory and reporting application on the mobile electronic device 108 also enables inventory sectioning. While a large entity (e.g., a contracting company) may have too many power tool devices for a mobile inventory and reporting application to conveniently track, an administrator can divide and assign particular power tool devices 104 to particular users (e.g., operators, foreman, crib manager, etc.). The administrator (e.g., a buyer) can run the inventory and reporting application on the external device 116 displaying the power tool devices 104 owned by the large entity. However, to accurately and efficiently track the power tool devices 104, the administrator may separate the power tool devices 104 into subsets, as illustrated in FIG. 21. Each jobsite, for example, may be assigned a particular set of power tool devices 104. A user (e.g., a foreman or crib manager) at the jobsite may manage the inventory of the power tool devices 104 within the jobsite. The user at the jobsite may not have access to the other power tool devices 104 that are owned by the large entity. Rather he/she can focus on the present jobsite and on efficiently managing the power tool devices 104 within that jobsite. For example, operator X has sub-inventory including all tools shown in FIG. 21. Operator Y has sub-inventory including the tools shown as connected via dashed lines to operator Y's mobile device 108. Operator Z has sub-inventory including the tools shown as connected via dashed lines to operator Z's mobile device 108).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vossler/Song with the teachings of Matson in order to have wherein the digital twin graph comprises a first sub-graph corresponding to a first physical object and a second-graph corresponding to a second physical object connected by an edge indicating that the first physical object is using the second physical object. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 4, the combination of Vossler/Song/Matson teaches the limitation of Claim 4 which states
	wherein the first physical object is a human (Matson: Para 0095 via The user at the jobsite may not have access to the other power tool devices 104 that are owned by the large entity. Rather he/she can focus on the present jobsite and on efficiently managing the power tool devices 104 within that jobsite. For example, operator X has sub-inventory including all tools shown in FIG. 21. Operator Y has sub-inventory including the tools shown as connected via dashed lines to operator Y's mobile device 108. Operator Z has sub-inventory including the tools shown as connected via dashed lines to operator Z's mobile device 108).
	Regarding Claim 5, the combination of Vossler/Song/Matson teaches the limitation of Claim 5 which states wherein the second physical object is a vehicle (Vossler: Para 0008 via A fielded entity 1 may include a stand-alone system or device such as, by way of non-limiting example, a locomotive 2, an aircraft 4, an automobile 8).
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vossler (US 2016/0188675 A1) in view of Song et al. (US 2016/0247129 A1) in view of Matson et al. (US 2016/0364687 A1) further in view of Muthukrishnan et al. (US 2017/0155672 A1).
	Regarding Claim 6, while the combination of Vossler/Song/Matson teaches the limitation of Claim 3, it does not explicitly disclose the limitations of Claim 6 which state determining that the first physical object is no longer using the second physical object; and deleting the edge from the digital twin graph.
	Muthukrishnan though, with the teachings of Vossler/Song/Matson, teaches of
	determining that the first physical object is no longer using the second physical object; and deleting the edge from the digital twin graph (Muthukrishnan: Para 0078 via According to this disclosure, the dependency data is represented in the dependency graph, e.g., a real-time directed graph G=(V, E), where a V is a node in the graph that represents a SaaS user/resource, and E is an edge in the graph that represents a dependency link between the resources. An edge E is created whenever a dependency is created, and an edge E is deleted when this dependency changes or is deleted. Using the dependency graph, the SaaS modeler 708 (in FIG. 7) checks whether a particular dependency-based request associated with a SaaS application is valid or invalid, and it take one or more given actions, e.g., report the results back to the associated log management solution).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vossler/Song/Matson with the teachings of Muthukrishnan in order to have determining that the first physical object is no longer using the second physical object; and deleting the edge from the digital twin graph. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 15, while the combination of Vossler/Song/Matson teaches the limitation of Claim 14 and the limitation of Claim 15 which states wherein the digital twin graph comprises a first sub-graph corresponding to a first physical object and a second-graph corresponding to a second physical object connected by an edge indicating that the first physical object is using the second physical object (Matson: Para 0095 via Running the inventory and reporting application on the mobile electronic device 108 also enables inventory sectioning. While a large entity (e.g., a contracting company) may have too many power tool devices for a mobile inventory and reporting application to conveniently track, an administrator can divide and assign particular power tool devices 104 to particular users (e.g., operators, foreman, crib manager, etc.). The administrator (e.g., a buyer) can run the inventory and reporting application on the external device 116 displaying the power tool devices 104 owned by the large entity. However, to accurately and efficiently track the power tool devices 104, the administrator may separate the power tool devices 104 into subsets, as illustrated in FIG. 21. Each jobsite, for example, may be assigned a particular set of power tool devices 104. A user (e.g., a foreman or crib manager) at the jobsite may manage the inventory of the power tool devices 104 within the jobsite. The user at the jobsite may not have access to the other power tool devices 104 that are owned by the large entity. Rather he/she can focus on the present jobsite and on efficiently managing the power tool devices 104 within that jobsite. For example, operator X has sub-inventory including all tools shown in FIG. 21. Operator Y has sub-inventory including the tools shown as connected via dashed lines to operator Y's mobile device 108. Operator Z has sub-inventory including the tools shown as connected via dashed lines to operator Z's mobile device 108), it does not explicitly disclose the limitation of Claim 15 which state determining that the first physical object is no longer using the second physical object; and deleting the edge from the digital twin graph.
	Muthukrishnan though, with the teachings of Vossler/Song/Matson, teaches of
	determining that the first physical object is no longer using the second physical object; and deleting the edge from the digital twin graph (Muthukrishnan: Para 0078 via According to this disclosure, the dependency data is represented in the dependency graph, e.g., a real-time directed graph G=(V, E), where a V is a node in the graph that represents a SaaS user/resource, and E is an edge in the graph that represents a dependency link between the resources. An edge E is created whenever a dependency is created, and an edge E is deleted when this dependency changes or is deleted. Using the dependency graph, the SaaS modeler 708 (in FIG. 7) checks whether a particular dependency-based request associated with a SaaS application is valid or invalid, and it take one or more given actions, e.g., report the results back to the associated log management solution).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vossler/Song/Matson with the teachings of Muthukrishnan in order to have determining that the first physical object is no longer using the second physical object; and deleting the edge from the digital twin graph. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vossler (US 2016/0188675 A1) in view of Song et al. (US 2016/0247129 A1) further in view of Muthukrishnan et al. (US 2017/0155672 A1).
	Regarding Claim 7, while the combination of Vossler/Song teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 7 which states wherein the digital twin graph comprises a first sub-graph corresponding to a first physical object and a second-graph corresponding to a second physical object connected by an edge indicating that the first physical object has previously used the second physical object.
	Muthukrishnan though, with the teachings of Vossler/Song, teaches of
	wherein the digital twin graph comprises a first sub-graph corresponding to a first physical object and a second-graph corresponding to a second physical object connected by an edge indicating that the first physical object has previously used the second physical object (Muthukrishnan: Para 0078 via Typically, a relationship is built based on dependency/access permission between users and resources. In one embodiment, the dependency module 706 in the detector uses such information, preferably to generate a dependency graph, such as a statistical dependency graph that is based on dependency relationships between respective ones of the plurality of SaaS applications. Typically, the dependency data is discovered by monitoring request and response flow between or among the SaaS applications. A given SaaS application dependency may be static or dynamic, and a particular request or response associated with an application that has such a dependency thus may be “valid” or “invalid” depending on the nature of the dependency. According to this disclosure, the dependency data is represented in the dependency graph, e.g., a real-time directed graph G=(V, E), where a V is a node in the graph that represents a SaaS user/resource, and E is an edge in the graph that represents a dependency link between the resources. An edge E is created whenever a dependency is created, and an edge E is deleted when this dependency changes or is deleted. Using the dependency graph, the SaaS modeler 708 (in FIG. 7) checks whether a particular dependency-based request associated with a SaaS application is valid or invalid, and it take one or more given actions, e.g., report the results back to the associated log management solution).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vossler/Song with the teachings of Muthukrishnan in order to have wherein the digital twin graph comprises a first sub-graph corresponding to a first physical object and a second-graph corresponding to a second physical object connected by an edge indicating that the first physical object has previously used the second physical object. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vossler (US 2016/0188675 A1) in view of Song et al. (US 2016/0247129 A1) in view of Muthukrishnan et al. (US 2017/0155672 A1) further in view of Gustafson et al. (US 2018/0129941 A1).
	Regarding Claim 8, while the combination of Vossler/Song/Muthukrishnan teaches the limitation of Claim 7, it does not explicitly disclose the limitation of Claim 8 which states predicting a time period corresponding to future use of the second physical object by the first physical object based on one or more digital twin unit included in the digital twin graph.
	Gustafson though, with the teaching of Vossler/Song/Muthukrishnan, teaches of 
	predicting a time period corresponding to future use of the second physical object by the first physical object based on one or more digital twin unit included in the digital twin graph (Gustafson: Para 0030 via To this end, the inventors have created authoring tools that capture input during a predictive model authoring operation and store and analyze that input to map aspects of the predictive model authoring process to certain tasks. These tasks are used to derive information related to the modeling process that is packaged into the authoring tool for use in future modeling operations. In this manner, the authoring tool offers a self-teaching interface that dynamically provides information related to past features, analysis techniques, and other model metadata for use in future model authoring operations. Thus, embodiments provide improved techniques for authoring and executing predictive models and analytics using contextual analysis and interface monitoring techniques).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vossler/Song/Muthukrishnan with the teachings of Gustafson in order to have predicting a time period corresponding to future use of the second physical object by the first physical object based on one or more digital twin unit included in the digital twin graph. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vossler (US 2016/0188675 A1) in view of Song et al. (US 2016/0247129 A1) in view of Muthukrishnan et al. (US 2017/0155672 A1) in view of Gustafson et al. (US 2018/0129941 A1) further in view of Goldfarb et al. (US 2018/0137219 A1).
	Regarding Claim 9, while the combination of Vossler/Song/Muthukrishnan/Gustafson teaches the limitation of Claim 8, it does not explicitly disclose the limitation of Claim 9 which states scheduling an update to the second physical object outside of the predicted time period corresponding to future use of the second physical object.
	Goldfarb though, with the teaching of Vossler/Song/Muthukrishnan/Gustafson, teaches of
	scheduling an update to the second physical object outside of the predicted time period corresponding to future use of the second physical object (Goldfarb: Para 0044, 0059 via The outputs from the digital twin 250 may include a continually updated estimate of the twinned physical system's Remaining Useful Life (“RUL”). The RUL estimate at time=t is for input conditions up through time=t−τ where τ is the digital twin's update interval. The outputs might further include a continually updated estimate of the twinned physical system's efficiency. For example, the BTU/kWHr or Thrust/specific fuel consumption estimate at time=t is for input conditions up through time=t−τ where τ is the digital twin's update interval. Other outputs from the digital twin 250 may include alerts of possible twinned physical system component malfunctions, and the results of the digital twin's diagnostic efforts, and/or performance estimates of key components within the twinned physical system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vossler/Song/Muthukrishnan/Gustafson with the teachings of Goldfarb in order to have scheduling an update to the second physical object outside of the predicted time period corresponding to future use of the second physical object. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 10, while the combination of Vossler/Song/Muthukrishnan/Gustafson teaches the limitation of Claim 8, it does not explicitly disclose the limitation of Claim 10 which states wherein the computing system is further configured to predict the time period using a plurality of simulation models simulating behavior of the first physical object and the second physical object.
	Goldfarb though, with the teaching of Vossler/Song/Muthukrishnan/Gustafson, teaches of
	wherein the computing system is further configured to predict the time period using a plurality of simulation models simulating behavior of the first physical object and the second physical object (Goldfarb: Para 0061 via FIG. 3 illustrates an example 300 of a digital twin's functions according to some embodiments. Sensor data and tolerance envelopes 310 from one or more sensors and conditions data 320, which includes operational commands, environmental data, economic data, etc., are continually entered into the digital twin software. A UPM 340 is driven by CDV table values 330 (which may include maintenance inspection data 322 and/or manufacturing design data 324) and the conditions data 320. The sensor data 310 is compared to the expected sensor values 350 produced by the UPM 340. If differences between the sensor values at time=t and the UPM predictions fall outside of the tolerance envelopes, then a report issues at 360. The report 360 may state the occurrence of the exceeded values and lists all of the components that have been previously identified and/or stored in the system structure of the digital twin. A report 360 recommendation 370 may indicate that the report 360 should be handled in different ways according to whether the digital twin is being examined off-line, at the conclusion of a mission for example, or whether the digital twin is operating on-line as it accompanies its twinned physical system and continually provides an estimate of the RUL (or a Cumulative Damage State (“CDS”)). The CDV table 330 may be updated by the sensor data 310 and conditions data 320 at time=t+τ. The recommendation 370 (e.g., to inspect, repair, and/or intervene in connection with control operations) may be used to determined simulated operations exogenous data via an ecosystem simulator).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vossler/Song/Muthukrishnan/Gustafson with the teachings of Goldfarb in order to have wherein the computing system is further configured to predict the time period using a plurality of simulation models simulating behavior of the first physical object and the second physical object. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 11, the combination of Vossler/Song/Muthukrishnan/Gustafson/Goldfarb teaches the limitation of Claim 11 which states wherein the computing system comprises a simulation platform configured to execute each respective simulation model using a plurality of simulation engines executing in parallel across a plurality of processors (Song: Para 0007 via The simulation platform in the aforementioned system is configured to process simulation models corresponding to the plurality of digital twins using a plurality of multiprocessor computer systems. These simulation models may be implemented, for example, using a Bayesian filtering framework. In some embodiments, the simulation platform is configured to execute each respective simulation model using a plurality of simulation engines executing in parallel across a plurality of processors on the multiprocessor computer system. In some embodiments, the system further includes a data platform which is configured to process a plurality of data query tasks using the plurality of multiprocessor computer systems. This data platform may utilize techniques such as a map-reduce programming to process each of the plurality of data query tasks).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vossler (US 2016/0188675 A1) in view of Song et al. (US 2016/0247129 A1) further in view of Muthukrishnan et al. (US 2017/0155672 A1)  further in view of Gustafson et al. (US 2018/0129941 A1)..
	Regarding Claim 16, while the combination of Vossler/Song teaches the limitation of Claim 14, it does not disclose the limitation of Claim 16 which states wherein the digital twin graph comprises a first sub-graph corresponding to a first physical object and a second-graph corresponding to a second physical object connected by an edge indicating that the first physical object has previously used the second physical object.
	Muthukrishnan though, with the teachings of Vossler/Song, teaches of
	wherein the digital twin graph comprises a first sub-graph corresponding to a first physical object and a second-graph corresponding to a second physical object connected by an edge indicating that the first physical object has previously used the second physical object (Muthukrishnan: Para 0078 the dependency data is discovered by monitoring request and response flow between or among the SaaS applications. A given SaaS application dependency may be static or dynamic, and a particular request or response associated with an application that has such a dependency thus may be “valid” or “invalid” depending on the nature of the dependency. According to this disclosure, the dependency data is represented in the dependency graph, e.g., a real-time directed graph G=(V, E), where a V is a node in the graph that represents a SaaS user/resource, and E is an edge in the graph that represents a dependency link between the resources. An edge E is created whenever a dependency is created, and an edge E is deleted when this dependency changes or is deleted. Using the dependency graph, the SaaS modeler 708 (in FIG. 7) checks whether a particular dependency-based request associated with a SaaS application is valid or invalid, and it take one or more given actions, e.g., report the results back to the associated log management solution).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vossler/Song with the teachings of Muthukrishnan in order to have wherein the digital twin graph comprises a first sub-graph corresponding to a first physical object and a second-graph corresponding to a second physical object connected by an edge indicating that the first physical object has previously used the second physical object. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Vossler/Song/Muthukrishnan does not explicitly disclose the limitation of Claim 16 which states predicting a time period corresponding to future use of the second physical object by the first physical object based on one or more digital twin unit included in the digital twin graph.
	Gustafson though, with the teachings of Vossler/Song/Muthukrishnan, teaches of
	predicting a time period corresponding to future use of the second physical object by the first physical object based on one or more digital twin unit included in the digital twin graph (Gustafson: Para 0030 via To this end, the inventors have created authoring tools that capture input during a predictive model authoring operation and store and analyze that input to map aspects of the predictive model authoring process to certain tasks. These tasks are used to derive information related to the modeling process that is packaged into the authoring tool for use in future modeling operations. In this manner, the authoring tool offers a self-teaching interface that dynamically provides information related to past features, analysis techniques, and other model metadata for use in future model authoring operations. Thus, embodiments provide improved techniques for authoring and executing predictive models and analytics using contextual analysis and interface monitoring techniques).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vossler/Song/Muthukrishnan with the teachings of Gustafson in order to have predicting a time period corresponding to future use of the second physical object by the first physical object based on one or more digital twin unit included in the digital twin graph. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vossler (US 2016/0188675 A1) in view of Song et al. (US 2016/0247129 A1) in view of Muthukrishnan et al. (US 2017/0155672 A1)  in view of Gustafson et al. (US 2018/0129941 A1) further in view of Goldfarb et al. (US 2018/0137219 A1.
	Regarding Claim 17, while the combination of Vossler/Song/Muthukrishnan/Gustafson teaches the limitations of Claim 16, it does not explicitly disclose the limitation of Claim 17 which states scheduling an update to the second physical object outside of the predicted time period corresponding to future use of the second physical object.
	Goldfarb though, with the teachings of Vossler/Song/Muthukrishnan/Gustafson, teaches of
	scheduling an update to the second physical object outside of the predicted time period corresponding to future use of the second physical object (Goldfarb: Para 0044, 0059 via The outputs from the digital twin 250 may include a continually updated estimate of the twinned physical system's Remaining Useful Life (“RUL”). The RUL estimate at time=t is for input conditions up through time=t−τ where τ is the digital twin's update interval. The outputs might further include a continually updated estimate of the twinned physical system's efficiency. For example, the BTU/kWHr or Thrust/specific fuel consumption estimate at time=t is for input conditions up through time=t−τ where τ is the digital twin's update interval. Other outputs from the digital twin 250 may include alerts of possible twinned physical system component malfunctions, and the results of the digital twin's diagnostic efforts, and/or performance estimates of key components within the twinned physical system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vossler/Song/Muthukrishnan/Gustafson with the teachings of Goldfarb in order to have scheduling an update to the second physical object outside of the predicted time period corresponding to future use of the second physical object. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 18, the combination of Vossler/Song/Muthukrishnan/Gustafson/Goldfarb teaches the limitation of Claim 18 which states
	delivering the update to the second physical object at a scheduled time (Goldfarb: Para 0059 via The outputs from the digital twin 250 may include a continually updated estimate of the twinned physical system's Remaining Useful Life (“RUL”). The RUL estimate at time=t is for input conditions up through time=t−τ where τ is the digital twin's update interval. The outputs might further include a continually updated estimate of the twinned physical system's efficiency. For example, the BTU/kWHr or Thrust/specific fuel consumption estimate at time=t is for input conditions up through time=t−τ where τ is the digital twin's update interval).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthukrishnan et al. (US 2017/0155672 A1) in view of Matson et al. (US 2016/0364687 A1).
	Regarding Claim 20, Muthukrishnan teaches the limitation of Claim 20 which states
	determining a relationship between a first physical object and a second physical object (Muthukrishnan: Para 0012 via In addition, the collector module in the user state tracking and anomaly detector collects (or otherwise receives) the dependency data that indicates SaaS application dependencies or from which such dependencies can be ascertained. A dependency module in the detector uses this information to generate a dependency graph, e.g., a real-time directed graph G=(V, E), where a V is a node in the graph that represents a SaaS user/resource, and E is an edge in the graph that represents a dependency link between the resources).
	However, does not explicitly disclose the limitations of Claim 20 which state identifying a first sub-graph corresponding to the first physical object in a digital twin graph, wherein the first sub-graph comprises first digital twin units associated with the first physical object; identifying a second sub-graph corresponding to the second physical object in the digital twin graph, wherein the second sub-graph comprises second digital twin units associated with the second physical object.
	Matson though, with the teachings of Muthukrishnan teaches of
	identifying a first sub-graph corresponding to the first physical object in a digital twin graph, wherein the first sub-graph comprises first digital twin units associated with the first physical object (Matson: Para 0095 via The user at the jobsite may not have access to the other power tool devices 104 that are owned by the large entity. Rather he/she can focus on the present jobsite and on efficiently managing the power tool devices 104 within that jobsite. For example, operator X has sub-inventory including all tools shown in FIG. 21. Operator Y has sub-inventory including the tools shown as connected via dashed lines to operator Y's mobile device 108. Operator Z has sub-inventory including the tools shown as connected via dashed lines to operator Z's mobile device 108); 
	identifying a second sub-graph corresponding to the second physical object in the digital twin graph, wherein the second sub-graph comprises second digital twin units associated with the second physical object (Matson: Para 0095 via The user at the jobsite may not have access to the other power tool devices 104 that are owned by the large entity. Rather he/she can focus on the present jobsite and on efficiently managing the power tool devices 104 within that jobsite. For example, operator X has sub-inventory including all tools shown in FIG. 21. Operator Y has sub-inventory including the tools shown as connected via dashed lines to operator Y's mobile device 108. Operator Z has sub-inventory including the tools shown as connected via dashed lines to operator Z's mobile device 108).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthukrishnan with the teachings of Matson in order to have identifying a first sub-graph corresponding to the first physical object in a digital twin graph, wherein the first sub-graph comprises first digital twin units associated with the first physical object; identifying a second sub-graph corresponding to the second physical object in the digital twin graph, wherein the second sub-graph comprises second digital twin units associated with the second physical object. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hershey et al. (US 2017/0286572 A1) DIGITAL TWIN OF TWINNED PHYSICAL SYSTEM
Zhang et al. (US 2016/0357521 A1) INTEGRATED DEVELOPER ENVIRONMENT FOR INTERNET OF THINGS APPLICATIONS
Harris et al. (US 2016/0260063 A1) DYNAMIC NODES FOR MANAGING ORGANIZATION STRUCTURE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623